IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO                   : No. 453
                                        :
CRIMINAL PROCEDURAL                     : CRIMINAL PROCEDURAL RULES
                                        : DOCKET
RULES COMMITTEE                         :


                                   ORDER


PER CURIAM:



            AND NOW, this 5th day of September, 2014, Magisterial District Judge

Blaise P. Larotonda, Allegheny County, is hereby appointed as a member of the

Criminal Procedural Rules Committee for a term of three years commencing October 1,

2014.